Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 08/02/2022.
Claims 1-19 and 21 are pending and have been examined.
Claims 1-19 and 21 are rejected.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
Applicant argues that Gaonkar does not teach any trigger indicating a change in sort order algorithm because Gaonkar is a technique for comparing similarity of data structures. (Remarks pp.9-10).
Examiner respectfully submits that Applicant’s argument is misleading. 
While, Gaonkar teaches comparing data structures, it teaches the comparison in view of sorting data blocks from one sort order to another. Paragraph 0048 describes that data blocks are received in one order of hash and then a new hash value is created and that new hash value corresponding to respective blocks are sorted lexicographically (Gaonkar [0048-0050; and see figure 4a]). This effectively changes the sorting algorithm from one type to another as illustrated clearly in figure 4a. Further, discussion related to a trigger, is respectfully disagreed because a trigger is a mere execution of steps. Gaonkar teaches execution of steps to change sort order effectively teaching a responsive action indicating a change in sort order because Gaonkar teaches a process that is executed to change sort order to lexicographic sort order.
Therefore, each limitation is taught by the cited references.
Applicant argues that claim 9’s limitation is not taught. (Remarks p.12).
Examiner respectfully submits that the limitation is taught by the cited references.
As an initial matter, the claim is a contingent limitation and does not execute if the condition is never satisfied. (MPEP 2111.04(II)). Applicant argues that the condition of “when a determination is made . . .” is never satisfied. In which case, the action of “provide” need not be executed. Since there are two nested conditional statements indicated by “when”, MPEP states that condition that is not satisfied does not execute and is never satisfied. In this case, the unsatisfied condition need not be given much patentable weight.	Assuming, arguendo, that the condition must be determined, applicant admits that Burchall teaches updating page pointers when data is determined to have been moved. The page pointers being updated is evidence that a determination of successful insertion has been completed. Furthermore, Applicant points out that Burchall teaches “all data from one page is moved to a newly allocated page” (remarks p.13). Examiner takes this statement from the reference at face value and interpret this passage to indicate that a determination has been made that “all data from oen page is moved to a newly allocated page”. To interpret otherwise would lead to unreasonable and ambiguous interpretation of the reference since it would mean that a conclusion that all data is moved is made without such determination being made. Further, if the insertion has been determined not to have been successfully performed, then the updating would not execute. The second part of the limitation of providing the second data structure as a replacement is taught in Burchall as moving pages in MPM operation (Burchall [0056: Explains moving newly allocated page and correct page pointers as replacement.]). 
Applicant also argues a determination as to “not determined to be successfully inserted” is not taught.
Examiner respectfully submits that the references teach the above limitation. 
Examiner again points out that conditional statements do not receive much patentable weight, Burchall teaches determining operation failure regarding defragmentation process and restarting the process (Burchall [0067-0068: “Defragmentation operations may be stopped for any number of reasons, such as hardware failure, software failure, explicit control directives, available computational resources, and so forth. The defragment manager module 228-3 may then restart the defragmentation operations using the TID and the location identifier for the defragmentation state machine at the defragment execution point.”]). Therefore, the restarting is analogous to “continue providing the first data structure” as claimed by Burchall in view of Gaonkar.
Therefore, all the limitations are taught by the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “obtaining the metadata from a first data structure, the first data structure organized as a B-Tree with a first sort order algorithm and comprising a first set of one or more nodes and a second set of one or more nodes”. Emphasis added. Examiner is unsure what the subject of he highlighted section is referencing. The two verbs “organized” and “comprising” do not agree implying that they are not referencing the same subject. Since “organized” is referencing first data structure, it seems that the subject of “comprising” is missing from the limitation.
Examiner requests clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burchall (US 20090254594), in view of Bumbulis (US 20030204513), and further in view of Gaonkar et al. (US 20120158709; “Gaonkar” hereinafter).
As per claim 1, Burchall discloses A method for defragmenting metadata of a filesystem of a device, the method comprising: in response to receiving a trigger (Burchall [Abstract: Describes creating a tree structure.]) [indicating a change in sort order algorithm for sorting metadata entries across multiple nodes of a B-Tree]: 
obtaining the metadata from a first data structure, the first data structure organized as a B-Tree with a first sort order algorithm and comprising a first set of one or more [nodes] and a second set of one or more [nodes] (Burchall [0058: Explains data structure and use of trees.]; [0060: Describes use of pages and extents similar to metadata and set of nodes.]); 
inserting the metadata obtained from the first data structure into a third set of one or more [nodes] of a second data structure [organized as a B-tree with a  second sort order algorithm, different from the first sort order algorithm]; (Burchall [0055: Describes moving pages to extents by copying content to “left” or second data structure.]; [0034: “In some cases, the extents that make up the physical allocation units implementing a particular file may be discontiguous, as may the pool of allocation units available as logically free space for use in future file space allocation.”]); 
and providing, when determination is made that the metadata was successfully inserted into the second data structure, the second data structure as a replacement of the first data structure for the filesystem (Burchall [0056: Explains moving newly allocated page and correct page pointers as replacement.]), 
wherein use of the second data structure when compared to the first data structure provides for at least one of reduced storage space or reduced read counts associated with the metadata (Burchall [0057: Describes a defrag process where storage is reduced.]).
Burchall does not explicitly teach, however, Bumbulis in an analogous art teaches:
Set of one or more nodes (Bumbulis [0071: Teaches splitting and merging B-Tree pages.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the three with nodes of Bumbulis into the tree page module of Burchall to produce an expected result of determining nodes of a tree for manipulation of metadata. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of efficient database command execution such as inserts and creating indices.
Even though Burchall teaches sort order, it does not explicitly teach, however, Gaonkar in an analogous art teaches: 
indicating a change in sort order algorithm for sorting metadata entries across multiple nodes of a B-Tree and [organized as a B-tree with a  second sort order algorithm, different from the first sort order algorithm (Gaonkar [0048: Where hash  and lexicographical sorting orders are illustrated. See also figure 4a.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the multiple sort order types of Gaonkar into the tree page module of Burchall to produce an expected result of sorting the data found in the nodes of the tree found in Burchall. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of efficient indexing and listing of the data for faster data retrieval.

As per claim 2, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, wherein the first data structure is generated by inserting the metadata obtained from a third data structure, and wherein the metadata is organized in the first and second data structures according to a first sort order, and the metadata is organized in the third data structure according to a second sort order (Burchall [0056: Describing moving pages. See also figure 3 where the steps are illustrated.]).

As per claim 3, rejection for claim 1 is incorporated and further Gaonkar discloses The method of claim 1, wherein the first data structure utilizes one of a hash-based sort order or a lexicographic-based sort order and the second data structure utilizes the other of the hash-based sort order or the lexicographic-based sort order (Gaonkar [0048: Where hash  and lexicographical sorting orders are illustrated.]).

As per claim 4, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, further comprising: when a determination is made that the metadata failed to be successfully inserted into the second data structure: 
forgoing providing the second data structure as the replacement of the metadata for the filesystem; and continuing to use the first data structure for the metadata of the filesystem (Burchall [0067: “Defragmentation operations may be stopped for any number of reasons, such as hardware failure, software failure, explicit control directives, available computational resources, and so forth.”]).

As per claim 5, rejection for claim 1 is incorporated and further Burchall in view of Gaonkar discloses The method of claim 1, wherein the trigger indicating the change in sort order algorithm is included as part of a software update to an operating system of the device, and the software update includes changes to files associated with the metadata of the filesystem (Burchall [0014: Operation system software]; [0079 and 0004: Teach defragmenting operation that is part of the operating system which include the software to execute defragment module. This module’s execution and preparation of the tree structure for defragmenting is interpreted as software update to an operating system.] and Gaonkar [0013, 0053]).

As per claim 6. The method of claim 1, rejection for claim 1 is incorporated and further Burchall discloses further comprising:
prior to receiving the trigger, using the first data structure to identify the metadata for the filesystem (Burchall [0004: “The enhanced DBMS may comprise a defragment detector module operative to identify a tree data structure as having a sequential data retrieval pattern.”]).

As per claim 7, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, wherein the metadata from the first data structure comprises at least one of a file name, a date, a file extension, a directory or extension attribute corresponding to a device application (Burchall [0023: Describes data structures that include “fields”.]).

As per claim 8, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, wherein the third set of one or more nodes omits one or more entries from the second set of nodes (Burchall [See figure 3a where extent 1 is different from extent 2.]).

As per claim 9, rejection for claim 1 is incorporated and further Burchall discloses A device, comprising:
at least one processor; and a memory including instructions for defragmenting metadata of a filesystem that, when executed by the at least one processor, cause the at least one processor to:
in response to receiving a trigger from a server remote from the device (Burchall [Abstract: Describes creating a tree structure.])::
obtain the metadata from a first data structure, the first data structure comprising a first set of one or more [nodes] and a second set of one or more [nodes] (Burchall [0058: Explains data structure and use of trees.]; [0060: Describes use of pages and extents similar to metadata and set of nodes.]); insert the metadata obtained from the first data structure into a third set of one or more nodes of a second data structure (Burchall [0055: Describes moving pages to extents by copying content to “left” or second data structure.]), wherein the third set of one or more [nodes] omits one or more entries from the second set of nodes (Burchall [See figure 3a where extent 1 is different from extent 2.]); 
determine when the metadata is successfully inserted into the second data structure (Burchall [0055-0056: “In an MPM operation, all data from one page is moved to a newly allocated page and the correct page pointers are updated.”]);
when the metadata is not determined to be successfully inserted, continue providing the first data structure for the filesystem (Burchall [0067-0068: “Defragmentation operations may be stopped for any number of reasons, such as hardware failure, software failure, explicit control directives, available computational resources, and so forth. The defragment manager module 228-3 may then restart the defragmentation operations using the TID and the location identifier for the defragmentation state machine at the defragment execution point.”]);
and when the metadata is determined to be successfully inserted, provide the second data structure as a replacement of the first data structure for the filesystem (Burchall [0056: Explains moving newly allocated page and correct page pointers as replacement.]; [0055-0056: “In an MPM operation, all data from one page is moved to a newly allocated page and the correct page pointers are updated.”]).
Burchall does not explicitly teach, however, Bumbulis in an analogous art teaches:
Set of one or more nodes (Bumbulis [0071: Teaches splitting and merging B-Tree pages.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the three with nodes of Bumbulis into the tree page module of Burchall to produce an expected result of determining nodes of a tree for manipulation of metadata. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of efficient database command execution such as inserts and creating indices.

As per claim 16, rejection for claim 9 is incorporated and further Burchall discloses The device of claim 9, wherein use of the second data structure when compared to the first data structure provides for at least one of reduced storage space or reduced read counts associated with the metadata (Burchall [0057: Describes a defrag process where storage is reduced.]).

As per claim 21, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, further comprising:
determining when the metadata is successfully inserted into the second data structure (Burchall [0055-0056: “In an MPM operation, all data from one page is moved to a newly allocated page and the correct page pointers are updated.”]);
when the metadata is determined to be successfully inserted, providing the second data structure as a replacement of the first data structure for the filesystem (Burchall [0067-0068: “Defragmentation operations may be stopped for any number of reasons, such as hardware failure, software failure, explicit control directives, available computational resources, and so forth. The defragment manager module 228-3 may then restart the defragmentation operations using the TID and the location identifier for the defragmentation state machine at the defragment execution point.”]); and
when the metadata is not determined to be successfully inserted, continue providing the first data structure for the filesystem (Burchall [0056: Explains moving newly allocated page and correct page pointers as replacement.]; [0055-0056: “In an MPM operation, all data from one page is moved to a newly allocated page and the correct page pointers are updated.”]).

Claims 10-15 are the device claims corresponding to method claims 2-7, respectively. Thus, claims 10-15 are rejected under the same rationale set forth in connection the rejections of claims 2-7, respectively.

Claims 17-19 are the computer program product claims corresponding to device claims 9-11, respectively.  Burchall discloses a computer-readable, non-transitory media (¶ [0017]) for executing the device of claims 9-11.  Thus, claims 17-19 are rejected under the same rationale set forth in connection the rejections of claims 9-11, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitzhardinge (US 20170060924) – Teaches using B-Tree structure to store values and metadata.
Lemar et al. (US 20100241632) – Teaches a filesystem supporting multiple different character encodings on the same file system and changing one type of encoding with one type of sorted list into another different type. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 12/03/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156